Citation Nr: 0632572	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  05-15 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a gunshot wound of the left forearm, with injury 
to Muscle Group VII.

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran performed recognized guerilla service from May 1, 
1944 to August 21, 1945, and service in the Regular 
Philippine Army from August 22,1945 to January 29, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.



FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The veteran's residuals of a gunshot wound of the left 
forearm, Muscle Group VII, are manifested by no more than 
moderate injury.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the residuals of a gunshot wound to the left 
forearm have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.7, 
4.40, 4.45, 4.71a, 4.73, Diagnostic Code 5307 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an  effective date for the 
disability on appeal.  In this case, the failure to provide 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for a higher rating to be assigned for 
gunshot wound residuals.  Hence, any questions regarding what 
effective date would be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

In February 1945, the veteran incurred an upper left forearm  
gunshot wound at Infanta Tayabas.  While no treatment records 
are available, at the appellant's January 1946 separation 
examination it was noted that the wound took 25 days to 
heal.  The wound itself was manifested by two scars.  The 
examiner opined that the wound would not result in 
disability.

A 1952 VA examination revealed that the veteran had smooth, 
non adherent, non tender and healed left forearm scars.  
Physical examination revealed Muscle Group VII involvement, 
and slight limitation of left wrist motion.  Palmar flexion 
was between 180 and 135 degrees, but there was no limitation 
of dorsiflexion.

In October 2004, the veteran underwent a VA Muscle 
Examination.  The examiner notated the veteran complained of 
having a flare-up of the left forearm and hand one to two 
times per week.  The examiner estimated that there was mild 
functional impairment of the left forearm and hand due to a 
Muscle Group VII injury.  The examiner opined there was mild 
to moderate interference in the veteran's activities of daily 
living.  Physical examination revealed a 0.5 by 0.5 
centimeter, non tender, non adherent, non depressed  healed 
scar at the medial proximal third of the forearm.  A scar at 
the middle lateral aspect of the forearm was also non tender, 
non adherent and healed; and it measured about 1.5 
centimeters by 0.5 centimeters.

The VA examiner found no tissue loss, tendon damage; or bone, 
joint or nerve damage.  Hand grip and muscle strength were 
good.  There was no limitation elbow or wrist motion.  The 
muscle group could move joint through normal ranges with 
sufficient comfort to accomplish activities of daily living.  
During a flare-up the veteran had a slight to moderate 
limitation in lifting a heavy object.  The examiner diagnosed 
residuals of a gunshot to the left forearm with injury to 
Muscle Group VII and osteoporosis of both hands.

In October 2004, the veteran underwent a VA Hand, Thumb, and 
Fingers Examination.  The veteran complained of left forearm 
and hand pain.  The examiner estimated that the veteran had 
mild to moderate functional impairment on flare-up.  The 
examiner found no loss of wrist, thumb or finger motion.  The 
veteran showed good grip strength.  X-rays of the left 
forearm revealed no foreign bodies.  The examiner diagnosed 
residuals of a gunshot wound to the left forearm with injury 
to Muscle Group VII and osteoporosis of both hands.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2005).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2005).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b) (2005).

The appellant has appealed the 10 percent rating that was 
assigned for the residuals of a gunshot wound of the left 
forearm.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability, and 
incoordination.

For the purpose of evaluating residuals of gunshot wounds, a 
slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of the muscles, there will be no 
cardinal signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1) (2005).

Moderate disability results from a through-and-through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective finds include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the non-injured side.  38 C.F.R. § 4.56(d)(2) 
(2005).

A moderately severe disability of muscle involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and if present, exit scars that are relatively large 
and so situated as to indicate a track of a missile through 
important muscle groups.  There are indications on palpation 
of moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength 
and endurance of the muscle groups involved (compared with 
the sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(d)(3) (2005).

The veteran's gunshot wound is located at Muscle Group VII.  
The function of Muscle Group VII includes flexion of wrist 
and fingers.  Muscles arising from internal condyle of 
humerus: Flexors of the carpus and long flexors of fingers 
and thumb; pronator.  38 C.F.R. § 4.73, Diagnostic Code 5307 
(2005).  A slight injury to this muscle group warrants a 
noncompensable rating.  A moderate non-dominant injury to 
this muscle group is evaluated as 10 percent disabling, while 
a moderately severe injury to the non dominant arm is 
evaluated as 20 percent disabling.  Id.  


Analysis

The veteran's various treatment records from military service 
to the present have been obtained and are included in the 
claims folder for review.  The veteran sustained combat 
wounds to the left forearm during World War II.

The issue before the Board is the extent of the veteran's 
muscle damage of the left forearm, which has been identified 
as involving Muscle Group VII.  Medical evidence shows that 
the symptomatology associated with this wound is not 
consistent with more than a moderately muscle 
disability.  Specifically, at an October 2004 examination, 
the VA examiners diagnosed, in pertinent part, residuals of a 
gunshot wound to the left forearm.  The examiners notated the 
veteran complained of having a flare-up of the left forearm 
and hand one to two times per week.  One examiner notated 
mild functional impairment on the veteran's left forearm and 
hands, with injury to Muscle Group VII.  There was no tissue 
loss, no tendon damage, no bone, joint or nerve damage.  Hand 
grip and muscle strength were good.  There was no limitation 
motion of the wrist or elbow joint.  The muscle group could 
move joint through normal ranges with sufficient comfort to 
accomplish activities of daily living.  

Most importantly, the October 2004 VA examination failed to 
reveal any indication on palpation of moderate loss of deep 
fascia, a moderate loss of muscle substance, or a moderate 
loss of normal firm resistance of muscles compared with the 
sound side. Further, tests of strength and endurance of the 
muscle group did not give positive evidence of marked or 
moderately severe loss. In light of the foregoing, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation for the appellant's left forearm wound.  
38 C.F.R. § 4.73, Diagnostic Code 5307 (2005).

Further, a higher evaluation for pain, weakness, 
incoordination, and excess fatigability is not warranted.  
38 C.F.R. §§ 4.40, 4.45.  Any limitation of motion was noted 
as mild, there was no edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  Thus, an evaluation in excess of 10 percent would 
not be warranted based upon functional impairment.  There is 
no objective evidence that the veteran has additional 
functional loss due to pain, weakness, fatigue, or any other 
symptom to a degree that would support a rating in excess of 
the current assigned 10 percent rating.  38 C.F.R. § 4.73, 
Diagnostic Code 5307 (2005).  

Finally, since the preponderance of the competent evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER


Entitlement to an evaluation in excess of 10 percent for the 
residuals of a gunshot of the left forearm, Muscle Group VII 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


